               Case 5:20-po-00072-JLT Document 8 Filed 08/28/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 5:20-po-00072-JLT
11                           Plaintiff,
                                                        MOTION AND [PROPOSED] ORDER FOR
12   v.                                                 DISMISSAL WITHOUT PREJUDICE
13   THEODORE A. VASSILAKIDIS,
14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Philip N. Tankovich, Special Assistant United States Attorney, pursuant to Rule 48(a) of the Federal

19 Rules of Criminal Procedure, moves to dismiss this case in the interest of justice, without prejudice.

20
     DATED: August 27, 2020                               Respectfully submitted,
21
                                                          McGREGOR W. SCOTT
22                                                        United States Attorney

23                                                By:     /s/ Philip N. Tankovich__
                                                          PHILIP N. TANKOVICH
24                                                        Special Assistant U.S. Attorney

25

26

27

28
                                                         1
                                                                                        U.S. v. Vassilakidis
                                                                               Case No. 5:20-po-00072-JLT
                Case 5:20-po-00072-JLT Document 8 Filed 08/28/20 Page 2 of 2


                                               ORDER
 1

 2        IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     August 27, 2020                        /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                                                                                   U.S. v. Vassilakidis
                                                                          Case No. 5:20-po-00072-JLT
